DETAILED ACTION
This action is response to communication:  response to original application filed on 11/05/2019.
Claims 1-9 are currently pending in this application.  
No IDS has been filed for this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. US Patent Application Publication 2013/0124336 (hereinafter Fein), in view of Sai US Patent Application Publication 2005/0027994 (hereinafter Sai). 
As per claim 1, Fein teaches a system for storing received data in a protected ode at a data repository, wherein said system is characterized in that it is configured to prevent interpretation of the protected data by changing mode of protection of said protected data (paragraph 165 and 173 wherein received data is encrypted according to rotating encryption schemes), and wherein the change of protection mode of the protected data is affected either upon (a) detecting that said interpretation map and/or an ids mapping table has been compromised, or b) on a periodical basis, or c) any combination thereof (paragraph 165 and 173 wherein encryption scheme is changed periodically or upon external factors).

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sai with Fein.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing unauthorized use of device keys (paragraph 31 of Sai). 
	As per claim 3, Fein as modified teaches wherein said at least one processor is further configured to map values associated with the first protecting scheme into values associated with the second protecting scheme (Fein paragraph 165 wherein encryption scheme may be changed, thus data is mapped from one scheme to another).
	As per claim 4, Fein as modified teaches wherein said system is a distributed system comprising a plurality of processors, wherein at least two of said plurality of processors are located at different geographical locations (Fein abstract with data forwarded from one memory to another; see also paragraph 40). 
	As per claim 5, Fein as modified teaches wherein said system comprises a plurality of storages, wherein at least two of said plurality of storages are located at different geographical locations (Fein abstract with data forwarded from one system/computer to another; see also paragraph 40).

	Claim 9 is rejected using the same basis of arguments used to reject claim 3 above. 
		 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Fein combination as applied above, and further in view of Entin et al. US Patent ApplicatioN Publication 2014/0101713 (hereinafter Entin).  
	As per claim 2, Fein as modified teaches wherein said system comprising: at least one processor configured to: receive data to be protected and apply a first protecting scheme thereon, thereby converting the received data to a protected data (Fein paragraph 165); initiate a change of said first protecting scheme to a second protecting scheme either a) upon detecting that either said interpretation map and/or said ids mapping table has been compromised, or b) on a periodical bases, or c) any combination thereof, by converting the protected data into the originally received data and applying said second protecting scheme onto said originally received data to obtain a newly protected data (paragraph 173 with periodically changing encryption scheme; data must be decrypted and then encrypted with another scheme).  Fein as modified does not explicitly teach mapping the protected data into one or more identifiers; map the newly protected data into one or more identifiers; at least one storage configured to: store information that relates to mapping of the protected data into said one or more identifiers; and store the one or more identifiers.  However, mapping protected data into identifiers and storing information that relates to the mapping of the protected data, and also storing the one or more identifiers is well known in the art and would have been obvious.  For example, see Entin (paragrahs 26-40 with mapping out encryption information, including different policies which include encryption 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Fein combination with Entin.  One of ordinary skill in the art would have been motivated to perform such an addition to provide easy referencing of data in a relational database (paragraph 51 of Entin).
Claim 8 is rejected using the same basis of arguments used to reject claim 2 above.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Fein combination as applied above, and further in view of Johnson et al. US Patent No. 8,335,930
As per claim 6, Fein as modified does not explicitly teach wherein said data repository comprises both data received in its original form and data received in its protected mode.  However, storing data in its original form and a protected version of the data is well known in the art.  For example, see Johnson (claim 1 and 8 with storing original/unencrypted information along with an encrypted version of that information).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fein with Johnson.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by protecting information (col. 1 lien 60 to col. 2 line 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495